DETAILED ACTION
	This action is in response to the Applicant’s reply and amendments to the claims filed on May 6, 2022.  Claims 1-24 are pending and addressed below. 

Response to Amendment
In response to the Applicant’s amendment to the abstract to reduce the word count to be less than 150 words in length, the objection to the specification has been withdrawn.

Claims 1, 10 and 18 have been amended. Claims 1-24 are pending and addressed below.

The new ground of rejection set forth below for claims 1-24 [under 35 USC 103, for this particular situation] is necessitated by Applicant’s amendment filed on May 6, 2022. In particular, claim 1 has been amended to include “said one or more sensors sense casing running tool status including set or unset”, claim 10 has been amended to include “wherein casing running tool status comprises if the casing running tool is set or unset” and claim 18 has been amended to include “wherein controlling and adjusting operational parameters of the casing running tool comprises controlling and adjusting the setting or unsetting of a gripping section of the casing running tool”.  For these reasons, the present action is properly made final.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicants have indicated that Bryant, US 2017/0067303 (hereinafter Bryant) discloses an instrumented top sub (32) for obtaining surface data and that such top sub (32) is not a casing running tool. However, the electronics housing and associated components of Bryant have not been relied upon in order to meet the limitations of the casing running tool and have merely been utilized as a secondary reference to modify components of the casing running tool as indicated in the rejection below.
Regarding claim 2-24, the arguments as presented above with respect to claim 1 are equally applicable to claims 2-24.

Drawings
The drawings are objected to because Figure 8 contains wording that overlaps with box lines which effects the legibility of the figures when reproduced. Further, there are multiple overlapping boxes in Figure 8 and the wording presented on the covered boxes cannot be read. A replacement drawing was submitted on May 6, 2022, however the replacement drawing does not remedy any of objections to Figure 8 as previously indicated.  Additionally, there is no Figure number on the replacement drawing and the replacement sheet has not been labeled in the top margin as “Replacement Sheet”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amezaga et al., US 2019/0106977 (hereinafter Amezaga) in view of Bryant et al., US 2019/0128114 (hereinafter Bryant).
Claim 1: Amezaga discloses a casing running tool (tool adaptor 150 is casing running tool adaptor 450, including bails 422, central spear 423, casing feeder 420) comprising: 
a) one or more sensors built into the casing running tool (sensors on casing running tool adaptor 450 may collect data regarding orientation and or position of the casing, Fig 18C, par [0067]-[0070], sensors of casing feeder 420 may collect data regarding gripping of casing, par [0070]);
b) an electronics housing (tool adaptor 150 is interested into housing 120, Fig 7A, 8A, 8B, par [0045]), said electronics housing (120) comprising:
i. one or more power sources (inductor 550 or battery 560, par [0063]) for powering said one or more sensors (battery 560 may supply power to components of tool adapter 150, including sensors); 
iii. transmission means for transmitting sensor data (wireless module 540 may make a data connection with data lines in tool adapter 150/450, wireless module 540 acts as a stationary data uplink, extracting and/or relaying data from the rotating tool string 2 to the stationary rig computer, par [0061]),
wherein said one or more sensors sensed casing running tool status including set or unset (sensors of casing feeder 420 may collect data regarding gripping of casing including casing location, casing orientation, gripping diameter, clamping force applied, etc., par [0070], applied clamping force would necessarily indicate ether the tool is set or unset) and operational parameters of the casing running tool comprising axial position (casing location and orientation relative to the spear 423, par [0069]), torque, turns , and rotational position (sensors the casing running tool adapter 450 may collect data regarding the orientation and/or position of the casing relative to the casing running tool adapter 450, such as orientation, position, number of threading turns, torque applied, etc., par [0070]).
Amezaga is silent as to said electronics housing comprising: ii. one or more circuit boards for converting sensor data for transmission; and iii. transmission means for transmitting sensor data, wherein said one or more sensors sense tool status and operational parameters of the casing running tool comprising axial load, axial position, torque, turns, internal mud pressure, hook load, tension, rotation speed, rotational position, vibration, alignment, X, Y, Z acceleration and temperature.
Bryant discloses an instrumented sub (32) for use in a monitoring and control of one or more phases of a drilling operation (Fig 1, par [0024]) comprising: 
a) one or more sensors (plurality of sensors 80, par [0038]); 
b) an electronics housing (body 34 includes a base component 36, an outer component 38 that surrounds the base component 36, and a sealed, in internal chamber 41, Fig 2A, 2D, par [0034]), said electronics housing comprising:
i. one or more power sources (power assembly 70) for powering said one or more sensors (80) (par [0038], [0040]); 
ii. one or more circuit boards for converting sensor data for transmission (controllers 60 are located on circuit boards along with other circuitry, par [0039]); and 
iii. transmission means (communication device 90) for transmitting sensor data (par [0038]), 
wherein said one or more sensors (80) sense tool status and operational parameters of the casing running tool comprising axial load (strain sensors measure axial forces, tension and compression, par [0044]), axial position (block height, top drive unit height, par [0059]-[0060]), torque (torque), turns (gyrometer or gyroscope, to measure turns, par [0055]-[0056]), internal mud pressure (drilling fluid pressure, par [0051], [0061]), hook load (hook-load/WOB), tension (tension), rotation speed (drill string rotational speed, par [0058]), rotational position, vibration (drill string vibration, par [0057]), alignment (strain sensors 80a measure bending parameters, bending moment and bending angle, par [0044]-[0045]), X, Y, Z acceleration (gyrometer 80d measures tangential acceleration, par [0055]-[0056]), and temperature (drilling fluid temperature, par [0051], [0061]) (Fig 2A-2F, par [0043]-[0063], Table 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the electronics housing of casing running tool of Amezaga  with the electronics housing including one or more sensors as disclosed by Bryant, as this modification would have provided a system for monitoring drilling operations (Bryant, abstract).
Claim 2: Amezaga, as modified by Bryant, discloses the one or more sensors comprise one or more sensors located in the electronics housing (Bryant, base component 36 houses sensors 80, Fig 2D-2F, par [0035]-[0036]).
Claim 3: Amezaga, as modified by Bryant, discloses the one or more sensors comprise one or more sensors built into mechanical elements of the casing running tool (Amezaga, sensors on casing running tool adaptor 450 may collect data regarding orientation and or position of the casing, Fig 18C, par [0067]-[0070], Bryant, base component 36 houses sensors 80, Fig 2D-2F, par [0035]-[0036], [0038], gyrometer 80d obtains data that is indicative of a rotational speed of the instrumented sub 32 when the instrumented sub is coupled to a top drive unit and caused to rotate, par [0055]).
Claim 4: Amezaga, as modified by Bryant, discloses the one or more circuit boards serve to convert sensor signals from analog to digital (Bryant, controllers 60 are located on circuit boards along with other circuitry, controller 60 can include a processor, a memory, and a software program used to process and analyze data as needed, and communication components to facilitate electronic communication with the sensors 80, par [0039], processing portion 202 can include a number of different types of processors as needed, such digital signal processor, par [0069]).
Claim 5: Amezaga, as modified by Bryant, discloses the transmission means (communication device 90) comprises a transceiver for receiving digitized sensor signals and transmitting the digitized signals (Bryant, communication device 90 can be a radio frequency component, such as a transceiver 92, par [0065]).
Claim 6: Amezaga, as modified by Bryant, discloses the transceiver (Bryant, transceiver 92) transmits digitized sensor signals to a processor for processing said sensor signals and transmitting processed data in real-time for viewing by an operator (Bryant, monitoring system 30 including surface control system 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067], surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]).
Claim 7: Amezaga, as modified by Bryant, discloses the one or more sensors comprise accelerometers (Bryant, accelerometers 80e), gyros (Bryant, gyrometer 80d) and strain gauges (Bryant, strain sensor assemblies 80a includes a set of strain gauges, par [0043]-[0044]) located in the electronics housing (body 34) (Bryant, Fig 2D-2F, par [0043]-[0045]).
Claim 8: Amezaga, as modified by Bryant, discloses the one or more sensors comprise position sensors located in the mechanical elements for sensing rotational and axial position (Bryant, block height, top drive unit height, par [0059]-[0060]).
Claim 9: Amezaga, as modified by Bryant, discloses the one or more power sources (power assembly 70) comprises a battery located in the electronics housing (Bryant, instrumented sub carries power assembly 70, power assembly 70 includes a first power source, such as a battery pack, and is configured to supply the power, par [0040]).
Claim 10: Amezaga, as modified by Bryant, discloses a system for detection, processing and transmission of one or more parameters of casing running tool status (Amezaga, tool adaptor 150 is casing running tool adaptor 450, including bails 422, central spear 423, casing feeder 420, Fig 18A-18F) and operational status of a casing running tool or associated tools in a casing installation or casing while drilling operation (Amezaga, sensors on casing running tool adaptor 450 may collect data regarding orientation and or position of the casing, Fig 18C, par [0067]-[0070], Bryant, monitoring system used to obtain and process data for use in the monitoring and control of one or more phases of a drilling operation of a drilling system, par [0024]) said system comprising:
a. the casing running tool of claim 1 (see rejection of claim 1 above); and 
b. a processor for receiving sensor data for processing and transmitting processed data in real-time for viewing by an operator (Bryant, monitoring system 30 including surface control system 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067], surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]);
wherein casing running tool status comprises if the casing running tool is set or unset (sensors of casing feeder 420 may collect data regarding gripping of casing including casing location, casing orientation, gripping diameter, clamping force applied, etc., par [0070], applied clamping force would necessarily indicate ether the tool is set or unset)
Claim 11: Amezaga, as modified by Bryant, discloses the processor is selected from the group consisting of a computer, a remote receiver and a combination thereof (Bryant, one or more computer processors, input/output portion 206 may include a receiver of the surface control system 200, par [0068]-[0070]).
Claim 12: Amezaga, as modified by Bryant, discloses the computer receives sensor data wirelessly and wherein the remote receiver is located at a receiver hub (Bryant, input/output portion 206 may include a receiver of the surface control system 200, par [0070])  and receives sensor data from a means selected from the group consisting of radio frequency, near-field communication and wireless (Bryant, controller 60 causes the communication device 90 to transmit the obtained data streams wirelessly to the transceivers 110, 120, 130 and to the surface control system 200 at predefined intervals, par [0080], claim 49).
Claim 13: Amezaga, as modified by Bryant, discloses the transmission means (communication device 90) further receives directions from the processor to control operation of any one of the casing running tool, the associated tools or both, directly and automatically, based on processed sensor data (Bryant, surface communication system 100 is configured to permit communications between the instrumented sub 32 and the surface control system 200 located on the rig floor 11, par [0065], surface control system 200 includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, computing devices 201 configured to initiate control operations or instructions to one or more components of the drilling system 1, par [0067]-[0068]).
Claim 14: Amezaga, as modified by Bryant, discloses the processor receives sensor data on internal mud pressure (Bryant, instrumented top sub 32 may include a pressure sensor assembly 80b and flow meters 80c to obtain data indicative of drilling fluid dynamics, par [0050]) and processes the data to determine mud flowrate (Bryant, drilling fluid flow rate) and volume of mud fill (Bryant, pressure sensor assembly 80b and flow meters 80c as described herein provide reliable, accurate, and frequent measures of pressure, temperature, flowrate, and density, par [0050], processor determines fluid gain or loss, par [0052]-[0053]).
Claim 15: Amezaga, as modified by Bryant, discloses sensor data from the casing running tool is processed by the processor to determine combined loads (Bryant, strain sensor assemblies 80a include axial forces, torsional forces, and bending parameters along the instrumental sub 32, par [0044]) and combined load limits on the casing running tool (Bryant, surface control system 200, the processor, can analyze bending moment, bending load, bending angles for use in a monitoring protocol to assess potential fatigue or other damage to the top drive unit, the top drive quill, and/or pipe connections in proximity to the top of a drill string 20 or connected to the instrumented sub 32, par [0045]) and transmit combined loads and combined load limits to the operator (Bryant, monitoring system 30 including surface control system 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067], surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]).
Claim 16: Amezaga, as modified by Bryant, discloses combined load limits information is used to set limiting controls to a control system of a top drive in use with casing running tool (Bryant, surface control system 200, the processor, can analyze bending moment, bending load, bending angles for use in a monitoring protocol to assess potential fatigue or other damage to the top drive unit, the top drive quill, and/or pipe connections in proximity to the top of a drill string 20 or connected to the instrumented sub 32, par [0045]).
Claim 17: Amezaga, as modified by Bryant, discloses the processor receives sensor data from casing running tool on tension (Bryant, drill string tension or hookload) and movement in the z axis (Bryant, distance sensor 80g determines a distance X1, see Fig 5,6, par [0059]-[0060]) and processes sensor data to determine total length of a casing string (drill sting 20) being installed (Bryant, laser rangefinder can determine the second distance X2, which is less than the first distance X1, difference between the first distance X1 and the second distance X2 is the travel distance of the instrumented top sub 32, and drill string 20, par [0060]).
Claim 18: Amezaga, as modified by Bryant, discloses method of performing a casing installation or casing while drilling operation, said method comprising the steps of:
a. providing the casing running tool of claim 1 (see rejection of claim 1 above); 
b. transmitting sensor data on tool status and operational parameters during the operation to a processor (Bryant, monitoring system 30 including surface control system 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067]); 
c. processing sensor data by the processor to determine information on casing running tool and operational status (Bryant, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067]); 
d. transmitting information on casing running tool and operational status to an operator from the processor (Bryant, surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]); and 
e. controlling and adjusting operational parameters of the casing running tool or associated tools (Bryant, surface control system 200 includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, computing devices 201 configured to initiate control operations or instructions to one or more components of the drilling system 1, par [0067]-[0068]) wherein controlling and adjusting operational parameters of the casing running tool comprises controlling and adjusting the setting or unsetting of a gripping section of the casing running tool (Amezaga, sensors of casing feeder 420 may collect data regarding gripping of casing including casing location, casing orientation, gripping diameter, clamping force applied, etc., par [0070], applied clamping force would necessarily indicate ether the tool is set or unset).
Claim 19: Amezaga, as modified by Bryant, discloses controlling and adjusting operational parameters of the casing running tool is performed by the operator (Bryant, surface control system 200 includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, computing devices 201 configured to initiate control operations or instructions to one or more components of the drilling system 1, par [0067]-[0068], surface control system 200 may be operated in whole or in part by, for example, a rig operator at the drill site, par [0073]).
Claim 20: Amezaga, as modified by Bryant, disclose controlling and adjusting operational parameters of the casing running tool is performed automatically on directions from the processor (Bryant, surface control system 200 can use obtained drilling parameters can be used to monitor a drilling operation, for automation and drilling optimization, par [0043], surface control system 200 can include one or more computing devices 201 configured to operate and control various aspects of the drilling system 1, par [0067]).
Claim 21: Amezaga, as modified by Bryant, discloses sensor data on internal mud pressure (Bryant, instrumented top sub 32 may include a pressure sensor assembly 80b and flow meters 80c to obtain data indicative of drilling fluid dynamics, par [0050])  is transmitted to the processor and wherein the processor processes the data to determine mud flowrate (Bryant, drilling fluid flow rate) and volume of mud fill (Bryant, pressure sensor assembly 80b and flow meters 80c as described herein provide reliable, accurate, and frequent measures of pressure, temperature, flowrate, and density, par [0050], processor determines fluid gain or loss, par [0052]-[0053]).
Claim 22: Amezaga, as modified by Bryant, discloses sensor data from the casing running tool is processed by the processor to determine combined loads (Bryant, strain sensor assemblies 80a include axial forces, torsional forces, and bending parameters along the instrumental sub 32, par [0044]) and combined load limits on the casing running tool (Bryant, surface control system 200, the processor, can analyze bending moment, bending load, bending angles for use in a monitoring protocol to assess potential fatigue or other damage to the top drive unit, the top drive quill, and/or pipe connections in proximity to the top of a drill string 20 or connected to the instrumented sub 32, par [0045]) and transmit combined loads and combined load limits to the operator (Bryant, monitoring system 30 including surface control system 200 communicatively coupled to a surface communication system 100 and a downhole communication system 400, surface control system 200 can includes computing devices 201 that can host a software programs configured to process, monitor, analyze, and display obtained surface data and/or downhole data, par [0065]-[0067], surface control system 200 includes a user interface portion 208, user interface 208 can provide outputs, surface control system 200 is operated by a rig operator, par [0073]-[0072]).
Claim 23: Amezaga, as modified by Bryant, discloses the step of setting limiting controls on a top drive in use with casing running tool, based on combined load limits information (Bryant, surface control system 200, the processor, can analyze bending moment, bending load, bending angles for use in a monitoring protocol to assess potential fatigue or other damage to the top drive unit, the top drive quill, and/or pipe connections in proximity to the top of a drill string 20 or connected to the instrumented sub 32, par [0045]).
Claim 24: Amezaga, as modified by Bryant, discloses sensor data on tension (Bryant, drill string tension or hookload) and movement in the z axis (Bryant, distance sensor 80g determines a distance X1, see Fig 5,6, par [0059]-[0060]) is transmitted to the processor and wherein the processor processes the data to determine total length of a casing string (drill sting 20) being installed (Bryant, laser rangefinder can determine the second distance X2, which is less than the first distance X1, difference between the first distance X1 and the second distance X2 is the travel distance of the instrumented top sub 32, and drill string 20, par [0060]).

Conclusion
Claims 1-24 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676